Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:
  ACCESS 4 ALL INCORPORATED
  and JUAN CARLOS GIL,

              Plaintiffs,
  v.

  GALLOWAY CENTER, LLC and JAIME
  V. BARCELO, D.M.D., P.A.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, individually and

  on behalf of all other similarly situated mobility-impaired individuals (hereinafter “Plaintiffs”),

  sues GALLOWAY CENTER, LLC and JAIME V. BARCELO, D.M.D., P.A. (hereinafter

  “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 12




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      Plaintiff, ACCESS 4 ALL INCORPORATED, is a Florida Not For Profit

  Corporation, formed under the laws of the State of Florida, and maintains its principal office at

  Torrence, California.

         6.      At all times material, Defendant, GALLOWAY CENTER, LLC, owned and

  operated a retail shopping center located at 2740 SW 87th Avenue, Miami, Florida 33165

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, GALLOWAY

  CENTER, LLC, holds itself out of the public as “Galloway Center.”

         7.      At all times material, Defendant, GALLOWAY CENTER, LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

         8.      At all times material, Defendant, JAIME V. BARCELO, D.M.D., P.A., owned and

  operated a dental office at 2740 SW 87th Avenue, Miami, Florida 33165 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         9.      At all times material, Defendant, JAIME V. BARCELO, D.M.D., P.A., was and is

  a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         10.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.



                                                    2
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 12




                                        FACTUAL ALLEGATIONS

          11.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          12.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          13.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          14.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

  activities due to his impairment and requires the use of a wheelchair to ambulate. Plaintiff, JUAN

  CARLOS GIL, is also a member of the Plaintiffs organization, ACCESS 4 ALL

  INCORPORATED, discussed below.

          15.     Defendant, GALLOWAY CENTER, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

          16.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

          17.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about July 19, 2021 and encountered



                                                   3
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 12




  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, to perform services including but not limited to recruitment of new members on behalf of

  ACCESS 4 ALL INCORPORATED, because it is approximately seven (7) miles from his

  residence, and is near other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  two (2) months of the filing of this Complaint, specifically on or before November 1, 2021.

         18.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before November 1, 2021.

         19.     The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         20.     Plaintiff, ACCESS 4 ALL INCORPORATED, is a not-for-profit Florida

  corporation. Members of this organization include individuals with disabilities as defined by

  the ADA, and are representative of a cross-section of the disabilities protected from discrimination

  by the ADA. The purpose of this organization is to represent the interest of its members by assuring



                                                   4
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 12




  places of public accommodation are accessible to and usable by the disabled and that its

  members are not discriminated against because of their disabilities. Plaintiff, ACCESS 4 ALL

  INCORPORATED, and its members have suffered and will continue to suffer direct and indirect

  injury as a result of the Defendants’ discrimination until the Defendants are compelled to comply

  with the requirements of the ADA. One or more of its members has suffered an injury that would

  allow him or her to bring suit in his or her own right. Plaintiff, JUAN CARLOS GIL, has also been

  discriminated against because of its association with its disabled members and their claims.

          21.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

  situated.

          22.    Defendants, GALLOWAY CENTER, LLC and JAIME V. BARCELO, D.M.D.,

  P.A., own and/or operate a place of public accommodation as defined by the ADA and the

  regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, GALLOWAY

  CENTER, LLC and JAIME V. BARCELO, D.M.D., P.A., are responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendants, GALLOWAY

  CENTER, LLC and JAIME V. BARCELO, D.M.D., P.A., own and operate the Commercial

  Property Business located at 2740 SW 87th Avenue, Miami, Florida 33165.

          23.    Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, have a



                                                   5
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 12




  realistic, credible, existing and continuing threat of discrimination from the Defendants’ non-

  compliance with the ADA with respect to the described Commercial Property and the businesses

  located within the Commercial Property, including but not necessarily limited to the allegations

  in Counts I and II of this Complaint. Plaintiff has reasonable grounds to believe that he will

  continue to be subjected to discrimination at the Commercial Property, and businesses located

  within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

  Property and businesses located therein, not only to avail himself of the goods and services

  available at the Commercial Property, and businesses located within the Commercial Property,

  but to assure himself that the Commercial Property and businesses located within the Commercial

  Property are in compliance with the ADA, so that he and others similarly situated will have full

  and equal enjoyment of the Commercial Property, and businesses located within the Commercial

  Property without fear of discrimination.

         24.     Defendant, GALLOWAY CENTER, LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I and II.

         25.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and



                                                    6
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 12




   businesses located within the Commercial Property are in compliance with the ADA, so that he

   and others similarly situated will have full and equal enjoyment of the Commercial Property, and

   businesses located within the Commercial Property without fear of discrimination.

          26.     Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I – ADA VIOLATIONS
                                   AS TO GALLOWAY CENTER, LLC
          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   26 above as though fully set forth herein.

          28.     Defendant, GALLOWAY CENTER, LLC, has discriminated, and continues to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

   gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

   visit to the Commercial Property, include but are not limited to, the following:

       A. Parking and Exterior Accessible Route

  i.   There is an inadequate number of accessible parking spaces preventing Mr. Gil from using an

       accessible space and violating Section 502 of the 2010 ADA Standards, the solution is readily

       achievable.

 ii.   The existing space lacks required access aisle preventing Mr. Gil’s safe unloading and

       violating Section 502 of the 2010 ADAS, solution is readily achievable.

iii.   There is no compliant accessible route to enter the building, preventing Mr. Gil’s safe access

       to facilities from parking and violating Section 502 of the 2010 ADA Standards, the solution


                                                    7
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 12




       is readily achievable.

       B. Entrance Access and Path of Travel

  i.   Cross slopes and changes of level impede Mr. Gil’s path of travel to enter and travel between

       interiors and parking, sidewalks and public transit violating the ADAAG and 2010 ADAS

       Sections 303, 304, 403 and 404 where the solutions are readily achievable.

 ii.   Mr. Gil was unable to access the second floor of the Galloway Center due to absence of a

       compliant Elevator or lift, violating Sections 206 and 407 of the 2010 ADAS.

       C. Access to Goods and Services

  i.   The Galloway Center fails to make reasonable accommodations in policies, practices and

       procedures to provide full and equal enjoyment of disabled individuals and does not maintain

       the elements required to be accessible and usable by persons with disabilities violating Section

       36.211 of the ADAAG and the 2010 ADA Standards.

                        COUNT II – ADA VIOLATIONS
        AS TO GALLOWAY CENTER, LLC AND JAIME V. BARCELO, D.M.D., P.A.

          29.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   26 above as though fully set forth herein.

          30.     Defendants, GALLOWAY CENTER, LLC and JAIME V. BARCELO, D.M.D.,

   P.A., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

   by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

   Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Commercial Property, include but are

   not limited to, the following:

       A. Public Restrooms

  i.   Mr. Gil was unable to use the soap and paper towel dispensers in Jaime Barcelo DMD office


                                                    8
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 9 of 12




       bathroom, which are inaccessible violating Section 4.2 of the ADAAG and ADAS Sections

       308, 309 and 606.

 ii.   Mr. Gil was unable to use the lavatory in Jaime Barcelo DMD restroom which lacks proper

       knee and toe space, violating section 606 of the 2010 ADA Standards.

iii.   Mr. Gil was not able to safely use the water closet with the flush control mounted on the wall

       side, violating section 604 of the 2010 ADA Standards.

iv.    Mr. Gil was not able to safely use the water closet without the required rear grab bar violating

       section 604 of the 2010 ADA Standards.

                                  RELIEF SOUGHT AND THE BASIS

          31.     The discriminatory violations described in Counts I and II are not an exclusive list

   of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

   enjoyment of the Commercial Business and businesses located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

   timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          32.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,



                                                    9
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 10 of 12




   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

   public accommodation in order to determine all of the areas of non-compliance with the

   Americans with Disabilities Act.

           33.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

           34.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           35.     A Defendant is required to remove the existing architectural barriers to the



                                                      10
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 11 of 12




   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          36.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          37.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 2740 SW 87th Avenue,

   Miami, Florida 33165, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN

   CARLOS GIL, respectfully request that this Honorable Court issue (i) a Declaratory Judgment

   determining Defendants at the commencement of the subject lawsuit were and are in violation of

   Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief

   against Defendants including an order to make all readily achievable alterations to the facilities;

   or to make such facilities readily accessible to and usable by individuals with disabilities to the



                                                    11
Case 1:21-cv-23199-KMW Document 1 Entered on FLSD Docket 09/03/2021 Page 12 of 12




   extent required by the ADA; and to require Defendants to make reasonable modifications in

   policies, practices or procedures, when such modifications are necessary to afford all offered

   goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: September 3, 2021.

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                   dperaza@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                    12
